Citation Nr: 1417682	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-18 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to November 2001 and from January 2002 to July 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In February 2013, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

Although the RO indicated the claim stemmed only from a January 2010 rating decision, the Board notes that the Veteran submitted additional private treatment records in December 2009, within one year of the November 2009 rating decision noted above.  Applicable regulations provide that evidence received within the one year period prior to a rating decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2013).  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  As such, the November 2009 rating decision did not become final.  Accordingly, the claim on appeal stems from that November 2009 rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Veteran's Virtual VA claims file reveals records from Denver VA Medical Center (VAMC), Colorado Springs Community Based Outpatient Clinic (CBOC), and Pueblo CBOC for treatment from October 2005 to August 2012; however, the RO considered these records in the September 2012 supplemental statement of the case (SSOC).  There are no additional records in the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Board denied the Veteran's original claim of service connection for bilateral tinnitus in November 2006 and July 2007 rating decisions on the basis that the evidence of record failed to show current complaints regarding ringing in his ears.  The RO informed the Veteran of those decisions and of his appellate rights in November 2006 and July 2007, but he did not file an appeal.  The Veteran also filed no evidence pertaining to the claim within one year of the July 2007 decision.

2.  Since the July 2007 rating decision, the Veteran has submitted two TRICARE treatment records showing current diagnosis for tinnitus.  

3.  The evidence received subsequent to the July 2007 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for tinnitus.  

4.  The Veteran's tinnitus is due to his in-service noise exposure.


CONCLUSION OF LAW

1.  The July 2007 rating decision denying service connection for tinnitus is final.  38 U.S.C.A. §§ 7105(b)(1), 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).  

2.  The evidence received since the July 2007 rating decision is new and material, and the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).
3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required.

Initially, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for tinnitus.  The RO denied that claim in November 2006 and July 2007 rating decisions, citing the lack of diagnosis for tinnitus at an August 2006 VA examination.  The July 2007 decision became final when the Veteran failed to file a notice of disagreement or new evidence within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2013); see also Bond, 659 F.3d at 1362.  

At the time of the July 2007 rating decision, the evidence included the August 2006 VA examination report and treatment records from the Denver VAMC, Colorado Springs CBOC, and Pueblo CBOC.  None of these records showed treatment or diagnosis for tinnitus; and the RO denied the claim, in part, without current complaint regarding tinnitus or ringing in the ears.  Subsequent to the July 2007 rating decision, the Veteran filed TRICARE treatment records in October 2009 and April 2010 showing diagnoses for tinnitus in September 2009 and March 2010.  As evidence of a current disability was not present at the time of the July 2007 rating decision, and the Veteran has supplied new evidence as to this missing material element of his claim; the TRICARE treatment records establish new and material evidence sufficient to reopen the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Moreover, the new evidence also establishes a nexus between the Veteran's tinnitus and his in-service noise exposure.  Based on a review of the Veteran's significant in-service noise exposure, Physician's Assistant P.K.E. of the Peterson Air Force Base Family Practice Clinic offered that more likely than not, the Veteran's tinnitus has manifested as a direct result of continuous noise exposure in his military career.  The Board recognizes that the August 2006 VA examiner found that the Veteran did not have tinnitus.  However, that examiner only considered the Veteran's Army service from 1994 to 2001, and failed to consider the Veteran's Air Force service from 2002 to 2006.  The examiner further failed to discuss the Veteran's in-service noise exposure.  

At his February 2013 hearing, the Veteran described a December 1994 incident in the Army, when a fellow soldier fired a weapon in close proximity to his right ear.  He also testified as to his continued noise exposure in the Air Force.  The service treatment records support that testimony with documentation for the December 1994 incident during the Veteran's Army service and a March 2003 Occupational Health Workplace Exposure Data Summary proving continued noise exposure in the Air Force.  Therefore, Physician's Assistant P.K.E.'s March 2010 opinion considering the Veteran's in-service noise exposure is the most probative evidence as to whether service connection is warranted for tinnitus.  

With the March 2010 medical nexus opinion in support of the Veteran's claim, service connection is warranted for tinnitus.  38 C.F.R. § 3.303(a).


ORDER

New and material evidence having been submitted, the claim for service connection for tinnitus is reopened.

Service connection for tinnitus is granted.




____________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


